Case 8:17-cv-00772-CJC-JDE Document 76 Filed 09/09/19 Page 1 of 11 Page ID #:2860



   1   EMANUEL LAW FIRM
   2   Sacha V. Emanuel (SBN 218705)
       semanuel@emanuel.law
   3   1100 Glendon Avenue, 15th Floor
   4   Los Angeles, California 90024
       Telephone: (310) 881-6814
   5   Facsimile: (310) 881-6801
   6
       Attorneys for Plaintiff/Counter-Defendant
   7
       Neofonie GmbH
   8

   9
                           UNITED STATES DISTRICT COURT
  10

  11
                          CENTRAL DISTRICT OF CALIFORNIA

  12
        NEOFONIE GMBH, a German                    Case No.: 8:17-cv-00772 CJC (JDEx)
  13
        corporation,
  14
                                                   NOTICE OF MOTION AND
                                                   MOTION IN LIMINE OF
                          Plaintiff,
  15                                               NEOFONIE GMBH TO EXCLUDE
  16                                               LAY WITNESSES FROM GIVING
                    vs.
                                                   AN EXPERT OR OTHERWISE
  17                                               INADMISSIBLE OPINION
        ARTISSIMO DESIGNS LLC, a
  18    Delaware limited liability company,
                                                   MOTION IN LIMINE NO. 2.
  19
                       Defendant.                  Hon. Cormac J. Carney
  20    _________________________________
                                                   Hearing: October 7, 2019
  21                                               Time: 3:00 p.m.
        AND COUNTERCLAIM                           Place: Courtroom 7C, 350 W. 1st St.
  22                                               Los Angeles, California 90012
  23

  24

  25

  26

  27

  28

                          PLAINTIFF NEOFONIE’S MOTION IN LIMINE NO. 2
Case 8:17-cv-00772-CJC-JDE Document 76 Filed 09/09/19 Page 2 of 11 Page ID #:2861



   1                             TABLE OF CONTENTS
   2                                                                            Pages
   3      I. INTRODUCTION………………………..……………………..................4
   4      II. ARGUMENT
   5            A. Defendant Should Be Precluded From Offering Testimony From
   6               Lay Witnesses In Violation of Fed. R. Evid. 701…………………..5
   7            B. Defendant Should Also Be Precluded From Offering Testimony
   8               Concerning The Ultimate Legal Questions At Issue………………..7
   9            C. The Probative Value Of Defendant’s Opinion Testimony Regarding
  10               Topics 2, 3, 6, 7, 8 and 9 Is Far Outweighed By The Dangers of
  11               Confusing The Issues and Misleading The Jury……………………..8
  12      III. CONCLUSION……………………………………………………………9
  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28
                                              i
                         PLAINTIFF NEOFONIE’S MOTION IN LIMINE NO. 2
Case 8:17-cv-00772-CJC-JDE Document 76 Filed 09/09/19 Page 3 of 11 Page ID #:2862



   1                            TABLE OF AUTHORITIES
   2                                                                             PAGE
   3   CASES
   4   Federal
   5   Dream Games of Arizona, Inc. v. PC Onsite, 561 F.3d 983, 993 (9th Cir. 2009)..8
   6   Smith v. Pac. Bell Telephone Co., Inc., 649 F. Supp. 2d 1073 (E.D. Cal. 2009)...7
   7   Torres v. City. of Oakland, 758 F.2d 147, 150 (6th Cir. 1985)…………………..7
   8   Wicker v. Oregon ex rel. Bureau of Labor, 543 F.3d 1168, 1177-78 (9th Cir.
   9   2008) ……………………………………………………………………………..8
  10   FEDERAL STATUTES                                                           PAGE
  11
       Fed.R. Evid 401…….…………………………………………...............................8
  12
       Fed.R. Evid 402…….…………………………………………...............................8
  13

  14   Fed.R. Evid 403…….…………………………………………...............................8
  15
       Fed.R. Evid 701...…………………………………………….................................5
  16
       Fed.R. Evid 702...…………………………………………….................................5
  17

  18   LOCAL RULES
  19
       L.R. 7-3……………………………………………………………………………...3
  20

  21

  22

  23

  24

  25

  26

  27

  28
                                               -ii-
                          PLAINTIFF NEOFONIE’S MOTION IN LIMINE NO. 2
Case 8:17-cv-00772-CJC-JDE Document 76 Filed 09/09/19 Page 4 of 11 Page ID #:2863



   1          TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS:
   2   PLEASE TAKE NOTICE that on October 7, 2019 at 3:00 p.m., or as soon
   3   thereafter as this matter may be heard before the Honorable Cormac J. Carney of
   4   the United States District Court for the Central District of California, at 350 W. 1st
   5   St., Los Angeles, California 90012, Plaintiff/Counter-Defendant, Neofonie GmbH,
   6   (“Plaintiff” or “Neofonie”)) will and hereby does move for the exclusion of
   7   evidence based on Federal Rules of Evidence Nos. 401, 402, 403, and 701.
   8          Plaintiff anticipates that Defendant/Counter-Claimant, Artissimo Designs,
   9   LLC, (“Defendant”), intends to offer into evidence at the trial set to begin on
  10   October 22, 2019 evidence and arguments concerning topics that require the
  11   opinion of an expert, or that is otherwise objectionable, such as:
  12          (1) Whether or not Neofonie adhered to basic usability principles that were
  13
       common best practices in performing its development work on the minimum viable
  14
       product (“MVP”) for the website, artdesigns.com;
  15
              (2) What items, deliverables, features, or sub-features are required for the
  16
       basic functionality or usability of an e-commerce MVP;
  17
              (3) Whether the MVP at issue in this action was usable by or functional to
  18
       Defendant’s customers;
  19
              (4) The propriety of Neofonie’s decision making in developing certain
  20
       deliverables, features, or sub-features from scratch rather than using standard out of
  21
       the box components;
  22
              (5) Neofonie’s use of common best practices in developing the MVP;
  23
              (6) The process concerning the testing, discovery, and fixing of bugs on an e-
  24
       commerce MVP project and whether the process at issue was outside of normal
  25
       industry standards;
  26
              (7) The migration of an MVP from a test environment to a live environment;
  27

  28    F91112F5.doc                             -2-
                             PLAINTIFF NEOFONIE’S MOTION IN LIMINE NO. 2
Case 8:17-cv-00772-CJC-JDE Document 76 Filed 09/09/19 Page 5 of 11 Page ID #:2864



   1            (8) The frequency and effect of budget and time overruns on an e-commerce
   2   MVP project; and
   3            (9) Whether or not Neofonie timely or adequately integrated the MVP with
   4   Defendant’s AX software.
   5            This Motion is made on the grounds that evidence of this nature constitutes
   6   improper lay opinion; is confusing, wasteful, and prejudicial; and otherwise
   7   inadmissible.
   8            This Motion is based on the Notice of Motion, the Memorandum of Points
   9   and Authorities, files in this action, Declaration of Sacha V. Emanuel ("Emanuel
  10   Decl."), the exhibits attached thereto, the supporting documents filed concurrently
  11   herewith, and upon such oral argument and submissions that may be presented at or
  12   before the hearing on this Motion. Plaintiff asks this Court for an Order directing
  13
       Defendant’s counsel to caution, warn, and instruct their witness to follow the same
  14
       order.
  15
                Pursuant to Local Rule 7-3, this Motion is made following the conference of
  16
       counsel that took place on December 10, 2018 and August 26, 2019.
  17
                                                Respectfully submitted,
  18
       Dated: September 9, 2019                 EMANUEL LAW FIRM
  19

  20                                            By:/s/____________________________
  21                                                  Sacha V. Emanuel
                                                      Attorneys For Plaintiff
  22

  23

  24

  25

  26

  27

  28    F91112F5.doc                              -3-
                              PLAINTIFF NEOFONIE’S MOTION IN LIMINE NO. 2
Case 8:17-cv-00772-CJC-JDE Document 76 Filed 09/09/19 Page 6 of 11 Page ID #:2865



   1       I.      INTRODUCTION
   2            In this action, Plaintiff/Counter-Defendant, Neofonie GmbH, (“Plaintiff” or
   3   “Neofonie”) seeks payment of money owed by Defendant/Counter-Claimant,
   4   Artissimo Designs, LLC (“Defendant”), in connection with work Plaintiff
   5   performed in developing, testing, and attempting to assist with the launch of a
   6   minimum viable product (“MVP”) for a new e-commerce website, artdesigns.com.
   7            Pursuant to a written agreement, Neofonie and Defendant were required to
   8   “work together” to develop, test and launch the MVP. Neofonie performed its end
   9   of the agreement by delivering to Defendant all the contractually agreed-upon
  10   deliverables, features, and sub-features, developed and tested according to the MVP
  11   definition. Defendant breached the agreement by, among other things, failing to
  12   pay Neofonie, despite repeatedly promising to do so, failing to obtain the requisite
  13   license for the MVP, and engaging in acts that prevented the MVP from going live.
  14            After filing this action, Neofonie designated an expert witness, Dr. Ali
  15   Khoshgazaran, who prepared a detailed report supporting Neofonie’s position and
  16   refuting many of the arguments and positions taken by Defendant in its
  17   Counterclaim. Defendant failed to designate an expert or rebuttal expert to support
  18   any of its defenses or claims.
  19            Defendant now seeks to mislead the jury at trial by having its lay witness
  20   employees give expert opinions or otherwise inadmissible testimony, about such
  21   topics as whether or not the MVP delivered by Neofonie could be used by
  22   Defendant’s “customers” (CC¶ 23); and whether or not Neofonie produced a
  23   “functional online shop” (¶47).
  24            As these and other areas require, among other things, the opinion of an
  25   expert, and Defendant has failed to designate one, Defendant should be precluded
  26   from offering testimony from a lay witness in regards to these and other areas.
  27   Admitting this improper testimony through live testimony at trial would allow
  28    F91112F5.doc                               -4-
                              PLAINTIFF NEOFONIE’S MOTION IN LIMINE NO. 2
Case 8:17-cv-00772-CJC-JDE Document 76 Filed 09/09/19 Page 7 of 11 Page ID #:2866



   1   Defendant to offer an expert in “lay witness clothing” and thus evade the
   2   evidentiary requirements for expert witnesses.
   3   II.    ARGUMENT
   4          A.       Defendant Should Be Precluded From Offering Testimony From
   5                   Lay Witnesses In Violation of Fed. R. Evid. 701.
   6          The testimony of a lay witness in the form of opinions or inferences is
   7   limited to those opinions or inferences which are (a) “rationally based on the
   8   witness’s perception,” (b) “helpful to clearly understanding the witness’s testimony
   9   or to determining a fact in issue,” and (c) “not based on scientific, technical, or
  10   other specialized knowledge within the scope of Rule 702.” FED. R. EVID. 701.
  11          Topics 3 and 9
  12          Defendant should be precluded from introducing lay opinion testimony from
  13   its employees or other lay witnesses about the usability by third parties, or the
  14   functionality of, the MVP for artdesigns.com (Topic 3). Opinions from
  15
       Defendant’s lay witness employees about the usability or functionality of the MVP
  16
       would require scientific, technical, and other specialized knowledge. The term
  17
       usability, which is undefined in the parties’ agreement, would need to be properly
  18
       defined, third parties would need to be clearly identified, polled, interviewed,
  19
       and/or have at least attempted to use the MVP in order for an opinion to be given
  20
       on their behalf as to its usability. Furthermore, such lay testimony about these
  21
       topics is also improper because the usability of the MVP by a third party is not
  22
       within the personal knowledge of Defendant’s lay witness employees.
  23
              Moreover, with respect to functionality in software development, because
  24
       this refers to how software components interact with each other, and requires an
  25
       interface among people, machines, and software systems, opinion testimony as to
  26
       functionality therefore requires the skill and knowledge of an expert. The limited
  27

  28    F91112F5.doc                             -5-
                              PLAINTIFF NEOFONIE’S MOTION IN LIMINE NO. 2
Case 8:17-cv-00772-CJC-JDE Document 76 Filed 09/09/19 Page 8 of 11 Page ID #:2867



   1   perception of lay witnesses is both unhelpful and insufficient to conclude that the
   2   MVP was not functional.
   3          Defendant should also be precluded from introducing lay opinion testimony
   4   from its employees or other lay witnesses about whether or not the MVP was timely
   5   and adequately integrated with Defendant’s Microsoft AX software (Topic 9) as
   6   such topic requires specialized knowledge.
   7          Topics 1, 2, 4, 5, 6, 7, and 8
   8          Defendant should also be precluded from offering any testimony regarding
   9   the following topics as such topics relate to industry standards and therefore require
  10   the testimony of an expert:
  11          (Topic 1): Whether Neofonie complied with basic usability principles in
  12   developing the MVP. Defendant alleges that Neofonie ignored “basic usability
  13   principles that were common best practices.” (See Counterclaim (“CC”) ¶18
  14   attached to the Declaration of Sacha V. Emanuel as Exhibit 1);
  15          (Topic 2): What items, deliverables, features, or sub-features are required for
  16   the basic functionality or usability of an e-commerce MVP. Defendant alleges that
  17   certain items of the MVP “are required for basic functionality of an e-commerce
  18   site” (CC ¶21);
  19          (Topic 4): Whether Neofonie used proper judgment in deciding what features
  20   of the MVP to develop from scratch. Defendant alleges that Neofonie erred in its
  21   development work by not “implementing standard non-custom industry standards”
  22   or out of the box software;
  23          (Topic 5): Whether Neofonie used best practices in developing the MVP.
  24   Defendant alleges that Neofonie failed to implement “best practices” (¶¶32 and 35);
  25          (Topic 6): The process concerning the testing, discovery, and fixing of bugs
  26   on an e-commerce MVP project and whether the process at issue was outside of
  27   normal industry standards;
  28    F91112F5.doc                             -6-
                             PLAINTIFF NEOFONIE’S MOTION IN LIMINE NO. 2
Case 8:17-cv-00772-CJC-JDE Document 76 Filed 09/09/19 Page 9 of 11 Page ID #:2868



   1          (Topic 7): The migration of an MVP from a test environment to a live
   2   environment; and
   3          (Topic 8): The frequency and effect of budget and time overruns on an e-
   4   commerce MVP project.
   5          Specifically, Defendant should be precluded from offering testimony or the
   6   evidence regarding the severity of bugs found in the MVP, and how easily fixable
   7   such bugs were, the migration process of the MVP from a test environment to a live
   8   environment, and the effect of time overruns in this case. These matters require
   9   specialized knowledge to assist the jury in understanding how the development of
  10   an ecommerce MVP must assemble a product that incorporates the interactions of
  11   people, software and machines to be functional. Testimony from Defendant’s
  12   employees recounting their own experiences does not help the jury understand the
  13   development process, the integration of software components and its effect, how
  14   bugs appear, how serious they are, and how easily fixable they may be.
  15          Neofonie does not argue, at this stage, whether or not Defendant’s employees
  16   have personal knowledge of, at least some, of the issues discussed. Rather,
  17
       Neofonie argues that the opinions of Defendant’s employees’ based on their
  18
       personal experiences and not on technical and specialized knowledge, are
  19
       confusing, wasteful, and certainly not helpful to a jury.
  20
              B.       Defendant Should Also Be Precluded From Offering Testimony
  21
                       Concerning The Ultimate Legal Questions At Issue.
  22
              All witness testimony opining on the ultimate legal question is prohibited.
  23
       See, e.g., Torres v. City. of Oakland, 758 F.2d 147, 150 (6th Cir. 1985) (“The
  24
       problem with testimony containing a legal conclusion is in conveying the witness'
  25
       unexpressed, and perhaps erroneous, legal standards to the jury.”). See, e.g., Smith
  26
       v. Pac. Bell Telephone Co., Inc., 649 F. Supp. 2d 1073 (E.D. Cal. 2009) (sustaining
  27
       objections to admission of lay person’s affidavit stating that he had notified the
  28    F91112F5.doc                             -7-
                             PLAINTIFF NEOFONIE’S MOTION IN LIMINE NO. 2
Case 8:17-cv-00772-CJC-JDE Document 76 Filed 09/09/19 Page 10 of 11 Page ID #:2869



    1   defendants of problems with a GPS system and that they then failed to investigate,
    2   finding that there was “nothing in the affidavit to establish [the declarant] [wa]s
    3   knowledgeable about or qualified to opine on the reliability of GPS equipment.”).
    4         Hence, Defendant’s opinion that the MVP was not “usable” or “functional”,
    5   which are undefined and subjected terms, is not admissible as it is improper opinion
    6   testimony concerning an ultimate issue, namely, the issue of performance of the
    7   parties’ agreement.
    8         C.       The Probative Value Of Defendant’s Opinion Testimony
    9                  Regarding Topics 2, 3, 6, 7, 8 And 9 Is Far Outweighed By The
   10                  Dangers of Confusing The Issues And Misleading The Jury.
   11         Even if evidence is considered relevant, evidence may be excluded when its
   12   probative value is substantially outweighed by the danger of unfair prejudice,
   13
        confusion of the issues, or misleading the jury.” Fed. R. Evid.. 403; Dream Games
   14
        of Arizona, Inc. v. PC Onsite, 561 F.3d 983, 993 (9th Cir. 2009). Evidence has
   15
        probative value only if it has any tendency to make the existence of any legally
   16
        necessary proposition in the case more or less likely. Fed. R. Evid. 401-402; See
   17
        also Wicker v. Oregon ex rel. Bureau of Labor, 543 F.3d 1168, 1177-78 (9th Cir.
   18
        2008) (district court did not abuse discretion in excluding conclusive, speculative
   19
        evidence).
   20
              The court should exclude Defendant’s lay witnesses’ opinion testimony
   21
        regarding topics 2, 3, 6, 7, 8, and 9 because its probative value is far outweighed by
   22
        the dangers of confusing the issues, misleading the jury, and wasting time.
   23
              For example, testimony from Defendant’s lay witnesses employees about the
   24
        usability or functionality of the MVP has little or no probative value as they are not
   25
        qualified to give such opinions, and the words usability and functionality are
   26
        subjective, undefined and not even used in the parties’ Phase II Agreement.
   27
        Allowing such testimony would be highly prejudicial to Neofonie as it would
   28   F91112F5.doc                              -8-
                              PLAINTIFF NEOFONIE’S MOTION IN LIMINE NO. 2
Case 8:17-cv-00772-CJC-JDE Document 76 Filed 09/09/19 Page 11 of 11 Page ID #:2870



    1   mislead and confuse the jury into believing that the parties’ agreed to adhere to a
    2   subjective and undefined standard not contained within the Phase II Agreement
    3   with respect to the MVP, and that this supposed standard was not adhered to.
    4   III.   CONCLUSION
    5          For the foregoing reasons, Neofonie respectfully requests that this Court
    6   issue the order in limine requested herein.
    7

    8
         Dated: September 9, 2019

    9
                                                      EMANUEL LAW FIRM

   10

   11
                                                      By:/s/
                                                        Sacha V. Emanuel
   12                                                   Attorneys for Plaintiff

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28   F91112F5.doc                              -9-
                             PLAINTIFF NEOFONIE’S MOTION IN LIMINE NO. 2
